JUDGMENT

CARMAN, Judge:
The Department of Commerce, International Trade Administration (“Commerce”) having submitted its Final de-*2017suits of Redetermination Pursuant to Court Remand in Ugine and ALZ Belgium, N.V., Arcelor Stainless USA, LLC, and Arcelor Trading, USA, LLC v. United States, Consol. Ct. No. 05-00444, Slip Op. 07-145 (Oct. 1, 2007) (“Remand Results”), and the Court having reviewed the Remand Results and all relevant submission thereto, it is hereby
ORDERED that the Remand Results are affirmed in all respects; and it is further
ORDERED that Commerce shall issue the revised instructions of the Remand Results at the time the pending injunction in this case issued on August 29, 2006 is terminated; and it is further
ORDERED that this case is dismissed.